DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
While the examiner has considered all the references listed in the IDS, Applicant is advised that one of them, namely FR 2,912,737, does not appear to be relevant to the instant invention because it pertains to preparing aluminum hydroxyl carbonate. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
On page 10, line 19, “constriction 19 shown in Figs. 8 to 10” does not label element 19 in Fig. 10. Applicant can either label Fig. 10 with element 19, or delete mention of element 19 being in Fig. 10 in the specification.
On page 15, line 2, “tube 11 illustrated in Figures 8 to 10” does not label element 11 in Fig. 10. Applicant can either label Fig. 10 with element 11, or delete mention of element 11 being in Fig. 10 in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to remove the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The disclosure is objected to because of the following informalities:
On page 7, line 8 of the specification, “the tube 1” should be “the tube 11”.
On page 12, line 12 of the specification, the word “cliché” is used to describe the inking process. Although this word is historically accurate for use in the printing process, it is now conventionally used as a synonym for a trite, hackneyed, or overly familiar phrase. Applicant is advised to substitute this word for another.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term “in the neighborhood of” in claim 13 is a relative term which renders the claim indefinite.  The term “in the neighborhood of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The phrases “A range of devices” and “a similar device” in claim 15 does not distinctly claim the subject matter that is regarded as the invention. The structure of the range of similar devices is left ambiguous.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zech (EP 2,156,735).
Regarding claim 1, Zech discloses a device (summary) for preserving a predetermined dose of liquid-based substance (summary, “biological specimen”) comprising a tube (paragraph 

    PNG
    media_image1.png
    249
    933
    media_image1.png
    Greyscale

Annotated Fig. 6, Zech

    PNG
    media_image2.png
    210
    644
    media_image2.png
    Greyscale

Annotated Fig. 7, Zech
Regarding claim 5, Zech discloses that the differentiating border (Fig. 6, element 2c “marker”) extends between a first end (annotated Fig. 6, element 2c “marker”) oriented towards the first end of the tube (Figs. 6 and 7, element 2a) and a second end (annotated Fig. 6, element 2c “marker”) with an opposite orientation to the first end of the tube (Figs. 6 and 7, element 2a), the first end of the differentiating border (annotated Fig. 6, element 2c “marker”) being situated in the obturating section (annotated Fig. 7) away from the first end of the tube (Fig. 7, element 2a) and the second end of the differentiating border (annotated Fig. 6, element 2c “marker”) being in the receiving section (annotated Fig. 7). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zech (EP 2,156,735), as applied to claims 1 and 5, in view of Lecointe (FR 2,846,128). For claims 1 and 5, this is an alternate rejection.
Regarding claim 1, Zech discloses a device (summary) for preserving a predetermined dose of liquid-based substance (summary, “biological specimen”) comprising a tube (paragraph [0007] “tubular”) of weldable plastic material (paragraph [0063]) extending between a first end (Fig. 7, element 2a) and a second end (Fig. 7, element 2b), which tube (paragraph [0007] “tubular”) comprises a receiving section (annotated Fig. 7) provided to contain said predetermined dose of liquid-based substance (summary, “biological specimen”) and an obturating section (annotated Fig. 7, element 2) provided to obturate the tube (paragraph [0059], “sealed ends”) after the receiving section (annotated Fig. 7) has been filled with said predetermined dose of liquid-based substance (summary, “biological specimen”), which obturating section (annotated Fig. 7, element 2) extends between the first end (Fig. 7, element 2a) of the tube (paragraph [0007] “tubular”) and the receiving section (annotated Fig. 7). 
Assuming arguendo, that Zech does not disclose that the tube has an initial state in which the receiving section and the obturating section are of circular cross-section; and a state of use in which the receiving section is of circular cross-section while the obturating section comprises a welded constriction of the wall of the tube forming a hermetic seal and comprises a transition zone between the welded constriction and the receiving section; characterized in that the tube comprises a differentiating border over at least part of the obturating section giving the external surface of the tube a different visual appearance from the visual appearance of the external surface of the tube outside the differentiating border, which differentiating border is configured 
Lecointe discloses that the tube has an initial state (Fig. 1) in which the receiving section and the obturating section are of circular cross-section (Fig. 3); and a state of use in which the receiving section is of circular cross-section (Fig. 6) while the obturating section comprises a welded constriction of the wall of the tube (Fig. 6) forming a hermetic seal (paragraph [0007]) and comprises a transition zone (Fig. 2, element 36) between the welded constriction (paragraph [0007]) and the receiving section (paragraph [0004]); characterized in that the tube comprises a differentiating border (paragraph [0007] “identification tube is colored”) over at least part of the obturating section (paragraph [0007], “identification tube is of a length greater than the inner tube” or Figs. 2, 4, or 5) giving the external surface of the tube a different visual appearance (paragraph [0007], “colored”) from the visual appearance of the external surface of the tube outside the differentiating border (paragraph [0007], “non-colored”), which differentiating border is configured to be visible from the first end when the tube is in the state of use (paragraph [0009]).
In the analogous art of straws for cryogenic preservation of biological materials, it would have been obvious to one skilled in the art before the effective filing date to modify the tube of Zech with the initial state, state of use, and differentiating border of Lecointe in order to rapidly identify the tube by color (Lecointe, lines 207-210) or identify the tube with characters printed in ink or engraved with a laser (Lecointe, lines 112-115).
Also, concerning the limitations “initial state” and “state of use” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).

Regarding claim 2, Zech does not explicitly disclose that the differentiating border is present at least over the transition zone.
Lecointe discloses that the differentiating border is present at least over the transition zone (paragraph [0009]).
Also, absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).
	Regarding claim 3, Zech does not explicitly disclose that the differentiating border is present at least over part of the receiving section neighboring the obturating section, Lecointe discloses that the differentiating border is present at least over part of the receiving section neighboring the obturating section (paragraph [0007], and paragraphs [0008] to [0009], specifically lines 189-196, and Fig. 5, element 3). 
Also, absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).
Regarding claim 4, Zech discloses the differentiating border (Fig. 6, element 2c “marker”) and the tube (paragraph [0007] “tubular”) in the initial state (annotated Fig. 6).
	Zech does not explicitly disclose that the differentiating border is annular when the tube is in the initial state.
	Lecointe discloses that the differentiating border (lines 112-113 and 189-192, outer protective and identification tube) is annular (Fig. 3) when the tube (abstract) is in the initial state (Fig. 1).
claim 5, Zech discloses the differentiating border (Fig. 6, element 2c “marker”), a first end (annotated Fig. 6, element 2c “marker”) oriented towards the first end of the tube (Figs. 6 and 7, element 2a) and a second end (annotated Fig. 6, element 2c “marker”) with an opposite orientation to the first end of the tube (Figs. 6 and 7, element 2a), the obturating section (annotated Fig. 7) away from the first end of the tube (Fig. 7, element 2a) and the second end of the differentiating border (annotated Fig. 6, element 2c “marker”) being in the receiving section (21 ; 38) (annotated Fig. 7).
	Assuming arguendo, that the Zech does not disclose that the first end of the differentiating border is situated in the obturating section away from the first end of the tube, Lecointe discloses that the first end of the differentiating border (lines 112-113 and 189-192, outer protective and identification tube) is situated in the obturating section (Fig. 5, element 41) away from the first end of the tube (Fig. 1, elements 11 and 31).
In addition, absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).
Regarding claim 6, Zech discloses the tube (paragraph [0007] “tubular”) in its initial state, the first end of the differentiating border (annotated Fig. 6, element 2c “marker”), and the first end of the tube (Figs. 6 and 7, element 2a).
Zech does not disclose the distance between the first end of the differentiating border and the first end of the tube is comprised between 0.1 mm and 4 mm. However, absent unexpected results, changes in size or proportion would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).
claim 7, Zech discloses the tube (paragraph [0007] “tubular”) in the initial state (Fig. 6), and the first end (annotated Fig. 6, element 2c “marker”) and the second end of the differentiating border (annotated Fig. 6, element 2c “marker”).
	Zech does not disclose that when the tube is in the initial state, the distance between the first end and the second end of the differentiating border is comprised between 2 mm and 20 mm. However, absent unexpected results, changes in size or proportion would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).
	Regarding claim 8, Zech discloses the tube (paragraph [0059]) in the initial state, the first end of the tube (Fig. 7, element 2a), and the second end of the differentiating border (annotated Fig. 6, element 2c “marker”).
Zech does not disclose that when the tube is in the initial state, the distance between the first end of the tube and the second end of the differentiating border is comprised between 6 mm and 9 mm. However, absent unexpected results, changes in size or proportion would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).
Regarding claim 9, Zech discloses the tube (paragraph [0007] “tubular”) and the differentiating border (annotated Fig. 6, element 2c “marker”).
Zech does not disclose that the visual appearance given to the external surface of the tube by the differentiating border is a uniform color, while the visual appearance of the external surface of the tube outside the differentiating border is the color of the material of the tube, which is uniform.
Lecointe discloses that the visual appearance given to the external surface of the tube by the differentiating border is a uniform color (lines 189-192 and 207-216), while the visual 
It is implicit that a tube would have “a visual appearance given to the external surface of the tube”, even if that visual appearance were transparent.
Regarding claim 15, Zech discloses a range of several devices for preserving a predetermined dose of liquid-based substance, comprising a device according to claim 1 (Zech, see claim 1).
Zech does not explicitly disclose a similar device but without the differentiating border (lines 130-139 “transparent plastic material”).
Lecointe discloses a similar device but without the differentiating border (lines 130-139 “transparent plastic material”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zech (EP 2,156,735) as applied to claims 1 and 5, in view of Gilligan (WO 2014/063052).
	Regarding claim 10, Zech discloses the differentiating border (annotated Fig. 6, element 2c “marker”).
Zech does not disclose that the differentiating border is formed by an external coating of the tube.
Gilligan discloses that the differentiating border is formed by an external coating of the tube (pages 30-31, “Methods of Laser Printing on Metallic Surface”).
In the analogous art of labelling cryogenic straws, it would have been obvious to one skilled in the art before the effective filing date to modify the differentiating border of Zech with the coating of Gilligan in order to have reduced printing times and improved resolution if the .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zech (EP 2,156,735), as applied to claims 1 and 5, in view of Cassou (US 5,190,880).
Regarding claim 11, Zech discloses the tube (paragraph [0007], “tubular”), the welded constriction (col. 16, lines 40-55), and the transition zone (annotated Fig. 7).
Zech does not disclose that the welded constriction is flat and extends from the first end of the tube to the transition zone.
Cassou discloses that the welded constriction is flat (Fig. 7A and Fig. 7B) and extends from the first end of the tube to the transition zone (Fig. 7A and Fig. 7B).
	In the analogous art of cryogenic straws, it would have been obvious to one skilled in the art before the effective filing date to modify the tube and the transition zone of Zech with the flat welded constriction that extends from the first end of the tube to the transition zone of Cassou in order to enable sealing to be carried out simply and in a way that can easily be automated, without any risk of damaging the contents (Cassou, col. 3, line 64 to col. 4, line 5).	Regarding claim 12, Zech discloses the tube (paragraph [0007], “tubular”), the welded constriction (col. 16, lines 40-55), and the transition zone (annotated Fig. 7).
Zech does not disclose that the welded constriction is flat and extends from the transition zone to a nipple extending between the welded constriction and the first end of the tube.
Cassou discloses that the welded constriction is flat (Fig. 6A and Fig. 6B) and extends from the transition zone to a nipple (Fig. 6A and Fig. 6B) extending between the welded constriction (Fig. 6A and Fig. 6B) and the first end of the tube.
claim 13, Zech discloses that the device forms a straw (paragraph [0007]), comprising the tube (paragraph [0007], “tubular”).
 Zech does not disclose that the device comprises, in addition to the tube, a stopper disposed in the neighborhood of the second end of the tube in the initial state.
Cassou discloses that the device comprises, in addition to the tube, a stopper (Fig. 1, element 2) disposed in the neighborhood of the second end of the tube (Fig. 1, element 11) in the initial state (Fig. 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zech (EP 2,156,735), as applied to claims 1 and 5, in view of Ehrsam (US 2010/0107560).
Regarding claim 14, Zech discloses that the device forms a preservation tube (abstract, “tubular protection member”).
Zech does not disclose that the device is having in the initial state a glove finger shape of which the first end is open in the initial state and of which the second end is closed in the initial state.
Ehrsam discloses that the device is having in the initial state a glove finger shape (Fig. 3) of which the first end is open in the initial state (Fig. 3, element 8) and of which the second end is closed in the initial state (Fig. 3, element 5).
In the analogous art of packaging tubes for biological substances at low temperature, it would have been obvious to one skilled in the art before the effective filing date to modify the shape of the preservation tube of Zech with the glove finger shape of Ehrsam in order to easily crush the annular end portion and have a receiving portion for the volume of a biological substance (Ehrsam, abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807.  The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        


/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799